Title: Jerman Baker to Thomas Jefferson, 10 May 1819
From: Baker, Jerman
To: Jefferson, Thomas


          
            Dr Sir,
            Richmond 10 May 1819
          
          When I left Cumberland last Week my friend Mr Eppes was about to set out for Staunton with Francis & Wayles; Since my arrival here I have met with Mr Brockenbrough who informs me that Mr Eppes has determined to put the boys to School in Charlotsville; The object of this address is to beg you, Sir, to have the goodness to inform me by return of Mail, (if convenient) what disposition he has made of the boys, as I am at a loss to decide whether to send Wayles’s Trunk of Cloths & Books, to Charlotsville or Staut Staunton. My affectionate  regards to Mrs Randolph & family, and accept Sir, the assurance of my esteem & respect.
          
            Yrs
            Jerman Baker
          
        